                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


      RHINO METALS, INC., an Idaho                 Case No. 1:18-cv-00474-DCN
      corporation,
                                                   MEMORANDUM DECISION AND
           Plaintiff/Counter-Defendant,            ORDER

            v.

      STURDY GUN SAFE, INC., a
      California corporation,

           Defendant/Counterclaimant.



                                   I. INTRODUCTION

         Pending before the Court is Defendant/Counterclaimant Sturdy Gun Safe, Inc.’s

(“Sturdy”) Motion to Enforce Protective Order. Dkt. 44.

         Having reviewed the record, the Court finds the parties have adequately presented

the facts and legal arguments in the briefs. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court decides the pending motions on the record and without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

         Upon review, and for the reasons set forth below, the Court finds good cause to

GRANT the motion and QUASH the subpoena.

///

///



MEMORANDUM DECISION AND ORDER – 1
                                          II. BACKGROUND

        In conjunction with this litigation, Sturdy produced the report of Robert Wallace—

one of its experts—to Plaintiff/Counter-Defendant Rhino Metals, Inc., (“Rhino”). Pursuant

to the parties’ agreed upon protective order in this case, Dkt. 31, Sturdy designated

Wallace’s report as “Confidential.” This designation limited the receiving party’s ability

to use and disclose the report. See generally Dkt. 31.

        Unrelatedly, Wallace produced a report on behalf of a plaintiff in a legal matter

titled GDM Enterprises, LLC v. Astral Health & Beauty, Inc., a case currently pending in

the Western District of Missouri.

        On December 20, 2019, Rhino issued a subpoena to Astral Health & Beauty Inc.

(“Astral”)—the Defendant in the Missouri action—requesting Wallace’s report in that

case. On December 30, 2019, Astral issued a reciprocal subpoena to Rhino requesting

Wallace’s report in this case. 1

        Sturdy brought this issue to the Court’s attention informally because of the nature

and posture of the dispute. 2 Based on Sturdy’s stated objections, Rhino represented that it




1
  The Court does not know why the parties issued these subpoenas—nor is it overly relevant to its decision
today—but it appears the respective parties seek to use Wallace’s reports (one produced for a defendant;
one produced for a plaintiff) to contradict, or impeach, one another.
2
 As the parties point out in their briefing, this motion is procedurally difficult. First, because the subpoena
was directed at Rhino, Study felt that it could not object to the subpoena itself. That said, Sturdy
commissioned the information requested and it has a vested interest in keeping that information secure.
Second, because the information is not Rhino’s, it noted that it had no reason to object to the information
sought and—because its name was on the subpoena—it bore the risk of not complying. In short, each side
did not feel confident in its ability or standing to take (or not take) certain actions.


MEMORANDUM DECISION AND ORDER – 2
would not respond to the subpoena until the Court had an opportunity to review and rule

on any motions filed in the instant case.

       As already noted, Sturdy deems certain information contained in the Wallace report

as confidential. Concerned that this information would leak into the public sphere if turned

over, Sturdy now moves the Court for an order enforcing the protective order in this case

and prohibiting Rhino from responding to the subpoena and turning over the requested

information.

                                III. LEGAL STANDARD

       Under Rule 45(a), a party may seek a subpoena commanding a third party to

“produce designated documents, electronically stored information, or tangible things in

that person’s possession, custody, or control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). The Court

may quash or modify the subpoena if it “requires disclosure of privileged or other protected

matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii). Further, the

Court may quash or modify the subpoena if it “requires disclosing a trade secret or other

confidential research, development, or commercial information . . . .” Fed. R. Civ. P.

45(d)(3)(B)(i).

       When sensitive material is the subject of a subpoena, Rule 26(c) authorizes the

Court to issue a protective order “for good cause” to protect a party or any person from

“annoyance, embarrassment, oppression or undue burden or expense.” Fed. R. Civ. P.

26(c)(1). The party requesting a protective order has the burden to demonstrate that “good

cause” exists for the protection of that evidence. Rivera v. NIBCO, Inc., 384 F.3d 822, 827




MEMORANDUM DECISION AND ORDER – 3
(9th Cir. 2004). “Good cause” is established where it is specifically demonstrated that

disclosure will cause a “specific prejudice or harm.” Id., at 827.

                                       IV. ANALYSIS

       As a threshold matter, the Court notes that this Court—the District of Idaho—is the

correct forum to take up this matter. See Fed. R. Civ. P. 45(d)(1) (“the Court for the district

where compliance is required must enforce this duty [duty to avoid undue burden and

expense] . . . .”) (emphasis added); Fed. R. Civ. P. 45(d)(2)(B)(i) (“At any time, on notice

to the commanded person, the serving party may move the court for the district where

compliance is required for an order compelling production or inspection.”) (emphasis

added); Fed. R. Civ. P. 45(d)(3)(A) (“On timely motion, the court for the district where

compliance is required must quash or modify a subpoena . . . .”) (emphasis added); Fed.

R. Civ. P. 45(d)(3)(B) (“To protect a person subject to or affected by a subpoena, the court

for the district where compliance is required may, on motion, quash or modify the

subpoena . . . .”) (emphasis added).

       In this case, Sturdy is the party “affected by a subpoena.” See Fed. R. Civ. P.

45(d)(3)(B). Furthermore, the subpoena requires compliance in this District. See Dkt. 44-

2, at 5. Accordingly, the District of Idaho has the authority to address the concerns raised.

       Next, under Rule 45, the party to whom a subpoena is directed must “produce [the

designated items] in that person’s possession, custody, or control.” Fed. R. Civ. P.

45(a)(1)(A)(iii) (emphasis added). Here, the items at issue are only in the temporary

possession, custody, or control of Rhino pursuant to a Protective Order of this Court and

thus not subject Astral’s subpoena. See e.g., TCL Commc’n Tech. Holdings, Ltd. v.


MEMORANDUM DECISION AND ORDER – 4
Telefonaktienbolaget LM Ericsson, No. SACV1400341JVSDFMX, 2016 WL 6693148, at

*3 (C.D. Cal. Jan. 25, 2016) (finding that “material in a party’s temporary possession under

the terms of a protective order was not subject to a party’s duty to preserve because those

materials were not in the party’s possession, custody, or control”); Nissei Am., Inc. v.

Cincinnati Milacron, Inc., 95 F.R.D. 471, 475 (N.D. Ill. 1982) (holding that party in patent

litigation need not produce material that is subject to protective order because “it is not

available to [party] or within their possession, custody or control within the contemplation

of Rule 33(a) or Rule 34(a) of the Federal Rules”); Apple Inc. v. Samsung Elecs. Co., No.

11-1846, 2012 WL 2862613, at *4 (N.D. Cal. July 11, 2012) (same); In re Shell E & P,

Inc., 179 S.W.3d 125, 131 (Tex. App. 2005) (holding that under Texas law “a person’s

mere access to a document does not constitute ‘physical possession’ of the document under

the definition of ‘possession, custody or control’”).

       Sturdy is the true, rightful owner of this material. Sturdy is the correct party to whom

the subpoena should have been directed. The mere fact that Rhino has the information at

this time does not mean that the information is within its possession, custody, or control

and subject to disclosure.

       The protective order in this case supports the conclusion that any “possession”

Rhino may claim in the Wallace report is only temporary and pursuant to restrictions.

Pursuant to Section 9(a) of the parties’ stipulated protective order “within thirty (30) days

after termination of this Action . . . counsel for the receiving party shall . . . either return

all originals of the Confidential Material . . . or destroy such Confidential Material.” Dkt.

31, at 11.


MEMORANDUM DECISION AND ORDER – 5
        Thus, the report Astral seeks via its subpoena is not within Rhino’s possession,

custody, or control for purposes of discovery. Further, were Rhino to turn it over, it would

be violating the terms of the protective order in this case and subject to sanctions.

        Finally, Rhino has expressed some concern that the final provision of the parties’

protective order requires that it respond to the subpoena. The Court disagrees. That

provision—13(e)—states that “nothing contained in this Protective Order is intended to be

construed as authorizing a party to disobey a lawful subpoena in another action.” Dkt. 31,

at 15. While there may be varying interpretations of this language—which the Court will

not address today—the bottom line is that Rhino is not “disobeying a lawful subpoena” by

not turning over the information Astral seeks because it isn’t Rhino’s information to turn

over in the first place.

        In order to protect Sturdy—a party “affected by a subpoena,” Fed. R. Civ. P.

45(d)(3)(B)—and because the subpoena requests information that is “privileged or []

protected” and/or would otherwise disclose “confidential information,” 3 Fed. R. Civ. P.

45(d)(3)(A) – (B), the Court hereby QUASHES the subpoena and orders Rhino not to

respond. Should Astral seek to compel compliance, it must litigate that matter in this

District.

///



3
  As a final aside, Rhino does not object to Sturdy’s claim that the Wallace report contains confidential
information, but casts doubt on whether such a designation is proper. First, the document was designated
confidential in this case, thus it stands to reason the same designation would be equally applicable in
outside, unrelated litigation. Furthermore, the party whose information is at stake is in the best position to
know whether something is confidential or otherwise deserving of protection. The Courts finds Sturdy’s
position is warranted.


MEMORANDUM DECISION AND ORDER – 6
                                    V. ORDER

   1. Sturdy’s Motion to Enforce Protective Order (Dkt. 44) is GRANTED.

   2. Astral’s subpoena is QUASHED and Rhino shall not be required to respond.


                                             DATED: January 22, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 7
